 1   Tyler M. Paetkau (Bar No. 146305)
     E-mail:tyler.paetkau@procopio.com
 2   Melinda M. Morton (Bar No. 209373)
     E-mail:mindy.morton@procopio.com
 3   Olga Savage (Bar No. 252009)
     E-mail:olga.savage@procopio.com
 4   Procopio, Cory, Hargreaves & Savitch LLP
     1117 S California Ave, Suite 200
 5   Palo Alto, CA 94304
     Telephone: 650.645.9000
 6   Facsimile: 619.235.0398

 7   Attorneys for Defendant UNIVERSAL SCREEN ARTS, INC.

 8                                   UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11   KAREN BURZDAK, individually, and on                    Case No. 3:21-cv-02148-EMC
     behalf of all others similarly situated,
12                                                          STIPULATION TO EXTEND TIME
                             Plaintiff,                     TO RESPOND TO COMPLAINT
13
            v.                                              [L. R. 6-1(a)]
14
                                                            Judge:    Hon. Edward M. Chen
15   UNIVERSAL SCREEN ARTS, INC., an
     Ohio Corporation,
16
                             Defendant.
17

18          Pursuant to Civil Local Rule 6-1(a), Defendant Universal Screen Arts, Inc. (“USA”) and
19   Plaintiff Karen Burzdak (“Plaintiff”) and, by and through their respective counsel of record, hereby
20   stipulate as follows:
21          WHEREAS, Plaintiff served her complaint in this matter (“Complaint”) upon defendant USA
22   on April 15, 2021.
23          WHEREAS, USA. currently has until May 6, 2021 to answer or respond to the Complaint.
24          WHEREAS, USA. has requested and Plaintiff has agreed to an extension of U.S.A’s deadline
25   to answer or otherwise respond to the Complaint until May 20, 2021.
26          WHEREAS, the proposed extension will not alter the date of any deadline or any event
27   already fixed by Court Order.
28          NOW THEREFORE, IT IS HEREBY STIPULATED by the parties hereto, through their

                                        Case No. 3:21-CV-02148-EMC
                          STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
 1   respective counsel, that the time for USA to answer or otherwise respond to the Complaint shall be

 2   extended until and including May 20, 2021.

 3
      DATED: May 5, 2021                         PROCOPIO, CORY, HARGREAVES &SAVITCH LLP
 4

 5
                                                         By: /s/Melinda M. Morton
 6                                                           Tyler M. Paetkau
                                                             Melinda M. Morton
 7                                                           Olga Savage
                                                             Attorneys for Defendant
 8                                                           UNIVERSAL SCREEN ARTS
 9    DATED: May 5, 2021                                         EDELSON PC
10

11                                                       By: /s/Lily E. Hough
                                                             Rafey S. Balabanian
12                                                           Lily E. Hough
                                                             Attorneys for
13                                                           Plaintiff KAREN BURZDAK
14

15                                                       ATTESTATION
16
     Concurrence in the filing of this document has been obtained from each of the individual(s) whose
17   electronic signature is attributed above.

                           ISTRIC
                       ES D
18                                                                   /s/Melinda M. Morton
                      T          TC                                  Tyler M. Paetkau
19                  TA                                               Melinda M. Morton
                            05/07/2021
                                             O
                S




                                                                     Olga Savage
                                              U
              ED




                                               RT




20                                                                   Attorneys for Defendant
                                TE      D
          UNIT




21                          GRAN                                     UNIVERSAL SCREEN ARTS
                                                         R NIA




22
                                                 n
                                dward   M. Che
           NO




                        Judge E
                                                         FO




23
            RT




                                                     LI




24
                   ER
              H




                                                 A




                        N                            C
25                          D IS T IC T     OF
                                  R
26

27

28
                                                                 2
                                           CASE NO. 3:21-CV-02148-EMC
                             STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
